David Copado Jaramillo v. The State of Texas



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-531-CR





DAVID COPADO JARAMILLO	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant was convicted by a jury of attempted murder, and the trial court sentenced him to sixteen years’ confinement in the Institutional Division of the Texas Department of Criminal Justice.  In one point, Appellant contends that the evidence is legally insufficient to support his conviction.  Because we hold that the evidence is legally sufficient to support Appellant’s conviction, we affirm the trial court’s judgment.

The complainant, Appellant’s wife, testified that she and Appellant were sitting on the porch when she became unable to breathe and felt something warm, which she realized was her own blood.  She also testified that Appellant was moving his hands up and down over her, stabbing her.  In a grassy area near the porch, the officer on the scene discovered a knife from a set that Appellant had purchased.

The complainant testified that based on the number of her scars, Appellant had stabbed her eighteen times.  As a result of the stabbing, the complainant sustained a punctured lung, and doctors had to remove her spleen and redo her previous gastric bypass surgery.

Based on the applicable standard of review,
(footnote: 2) we hold that the evidence is legally sufficient to support Appellant’s conviction for attempted murder.





Having overruled Appellant’s sole point, we affirm the trial court’s judgment.

PER CURIAM

PANEL F:	DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: December 9, 2004

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See Emery v. State
, 881 S.W.2d 702, 705 (Tex. Crim. App. 1994), 
cert. denied
, 513 U.S. 1192 (1995);
 Narvaiz v. State
, 840 S.W.2d 415, 423 (Tex. Crim. App. 1992), 
cert. denied
, 507 U.S. 975 (1993).